              Case 1:20-mj-00104-EPG Document 11 Filed 09/29/20 Page 1 of 1


 1                                                                                 FILED
 2                               SEALED                                           Sep 29, 2020
                                                                               CLERK, U.S. DISTRICT COURT
                                                                             EASTERN DISTRICT OF CALIFORNIA

 3

 4

 5

 6

 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:20-MJ-00104 EPG

12                                 Plaintiff,            UNDER SEAL

13                          v.                           ORDER UNSEALING COMPLAINT

14   JESUS GONZALEZ-BURGOS.

15                                 Defendant.

16
            The United States having applied to this Court for a complaint and arrest warrant in the above-
17
     captioned proceedings and having applied for the complaint and warrant to remain under seal in order to
18
     prevent the destruction of evidence and flight of the targets of the investigation, and the defendants now
19
     having been arrested such that sealing is no longer required,
20
            IT IS ORDERED that the complaint and arrested warrant filed in the above-entitled matter shall
21
     be unsealed.         29
22

23    Dated: September 24, 2020

24                                                           HONORABLE ERICA P. GROSJEAN
                                                             U.S. MAGISTRATE JUDGE
25

26

27

28

      ORDER UNSEALING COMPLAINT AND ARREST               1
      WARRANT
